Name: Council Regulation (EEC) No 1483/85 of 23 May 1985 fixing, for the 1985/86 marketing year, the sugar prices and the standard quality of beet
 Type: Regulation
 Subject Matter: prices;  beverages and sugar;  plant product
 Date Published: nan

 10 . 6 . 85 Official Journal of the European Communities No L 151/3 COUNCIL REGULATION (EEC) 1483 / 85 of 23 May 1985 fixing, for the 1985 /86 marketing year, the sugar prices and the standard quality of beet Gommunity yield of 130 kilograms of white sugar per tonne of beet with a 16 % sugar content ; Whereas the abovementioned costs may be estimated at a flat-rate amount of 22,73 ECU per 100 kilograms of white sugar ; whereas that flat-rate amount is made up of the sum of the processing margin , estimated at 20,89 ECU , and the costs of delivering the beet to factories , estimated at 3,73 ECU , less a flat-rate amount of 1,89 ECU representing factories' receipts from the sale of molasses calculated on the basis of a yield of 38 ,5 kilograms per tonne of beet processed and an ex-factory price for molasses of 6,40 ECU per 100 kilograms of molasses ; Whereas the standard quality chosen for beet should be a quality which takes account of production characteristics in the main beet-producing areas of the Community ; Whereas Article 46 of Regulation (EEC) No 1785 / 81 authorizes in particular the Republic of Italy to grant , under certain conditions , adaptation aid to producers of sugar beet and , where the case arises , to producers of sugar ; whereas these conditions provide inter alia for this aid to be made on a decreasing scale for the production of sugar obtained in northern Italy ; whereas the 1984 / 85 marketing year has been characterized by a crisis already witnessed in 1982/ 83 and 1983 / 84 ; whereas , this being so , it would appear appropriate to suspend the reduction of the aid provided for this region of Italy , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1785 / 81 of 30 June 1981 on the common organization of the markets in the sugar sector ( J ), as last amended by Regulation (EEC) No 1482 / 85 ( 2 ), and in particular Articles 2 ( 3 ), 3 (4 ) and 4 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas , when sugar prices are fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community intends to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and they reach consumers at reasonable prices ; Whereas , in order to attain these objectives , the target price for sugar must be fixed at a level which , taking into account in particular the resultant level of the intervention price , ensures a fair remuneration for beet and sugar cane producers while at the same time respecting consumers' interests , and which is likely to maintain the balance between the prices of the principal agricultural products ; Whereas , as a result of the characteristics of the sugar market , the risks involved in this trade are relatively slight ; whereas , consequently , when the intervention price for sugar is being fixed , the difference between the target price and the intervention price may be fixed at a relatively low level ; Whereas the basic price for beet must take account of the intervention price and of the costs of processing and delivering the beet to factories and be based on an estimated HAS ADOPTED THIS REGULATION : Article 1 1 . The target price forwhite sugar shall be 57 ,03 ECU per 100 kilograms . 2 . The intervention price for white sugar shall be 54,18 ECU per 100 kilograms for the non-deficit areas of the Community . Article 2 H OJ No L 177 , 1 . 7 . 1981 , p. 4 . ( 2 ) See page 1 of this Official Journal . The basic price for beet shall be 40,89 ECU per tonne delivered at the collection centre . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p . 11 . {*) OJ No C 94 , 15 . 4 . 1985 . No L 151 / 4 Official Journal of the European Communities 10 . 6. 85 suspended for the 1985 / 86 marketing year . For the same marketing year , point ( a ) " of the second subparagraph of paragraph 2 of the said Article shall apply to the production of sugar obtained in northern Italy and concerned by the authorization for aid . Article 3 Standard quality beet shall : ( a ) be of sound , genuine and merchantable quality ; ( b ) have a sugar content of 16 % at the reception point. Article 4 Application of point (b ) of the second subparagraph of Article 46 (2 ) of Regulation (EEC) No 1785 / 81 shall be Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the 1985 / 86 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE